06/02/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                     IL                            ED Case Number: PR 06-0422


                                      PR 06-0422
                                                                             JUN 0 2 2020
                                                                           Bowen Greenwood
                                                                         Clerk of Supreme Court
IN THE MATTER OF THE PETITION OF                                            mr.
                                                                  O RD
                                                                                   of Montana
ROBERT N. MILLER II


      Robert N. Miller II, of Lafayette, Colorado, has petitioned the Court for waiver of
the application fee for admission on motion, due to financial hardship related to the
COVID-19 pandemic. Miller indicates he lost his employment in March for reasons
unrelated to COVID-19,but that, subsequently,"the Pandemic has placed an exceptionally
heavy financial burden on my family, and as a result, the admission fee is a significant
hurdle to my prospect of securing employment as an Attorney in Montana."
      Unfortunately, we are unable to grant the request. Rule I.G.5.(b) of the Rules of
Admission provides for waiver of the application fee only for attorneys who secure
employment with an Access.to Justice Organization for a two-year period, for full-time
law school professors who do not represent clients for remuneration, and for attorneys
seeking emeritus status. There is no provision for a hardship waiver. Therefore,
      IT IS HEREBY ORDERED that the petition ofRobert N. Miller II for waiver ofthe
application fee for admission on motion is DENIED.
      The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board ofBar Examiners at the State Bar of Montana.
      DATED this         day of June, 2020.




                                                         Chief Justice
As4